ee LELIA* a i? we Evirg :
GLERR

UNITED STATES DISTRICT COURT EE LO NY
EASTERN DISTRICT OF LOUISIANA

INDICTMENT FOR VIOLATIONS OF THE FEDERAL CONTROLLED
SUBSTANCES ACT AND THE FEDERAL GUN CONTROL ACT

UNITED STATES OF AMERICA *  CRIMINALNO. 19
i * SECTION: sry Lj - ;

 

GERARD BROWN * VIOLATIONS: 21 U.S.C. § 841(a)(1)

a/k/a “Twin” 21 U.S.C. § 841(b)(1)(A)
PAUL THOMAS * 21 U.S.C. § 846

a/k/a “Paul Smith” 18 U.S.C. § 922(g)
WAYNE BROWN * 18 U.S.C. § 924(a)(2)

a/k/a “Bop” 21 U.S.C. § 841(b)(1)(B)
JAMAR ARMSTRONG *

a/k/a “Mal”
EDGARDO RUIZ *

a/k/a “G”

* * *
The Grand Jury charges that:
COUNT 1

(Conspiracy to Distribute and to Possess with the Intent to Distribute Heroin and Fentanyl)
Beginning at a date unknown but not later than January 2017, and continuing to on or about
the date of this Indictment, in the Eastern District of Louisiana and elsewhere, the defendants,
GERARD BROWN, a/k/a “Twin,” PAUL THOMAS, a/k/a “Paul Smith,” WAYNE

BROWN, a/k/a “Bop,” JAMAR ARMSTRONG, a/k/a “Mal,” and EDGARDO RUIZ, a/k/a

~~ Proce?
_X_ Dk
___ CikRndep__

_.. Des. fo.

 
“G,” did knowingly and intentionally combine, conspire, confederate, and agree with each other
and with other persons known and unknown to the Grand Jury to distribute and to possess with the
intent to distribute a kilogram or more of a mixture or substance containing a detectable amount
of heroin, a Schedule I drug controlled substance, and four hundred (400) grams or more of a
mixture or substance containing a detectable amount of N-phenyl-N propanamide (fentanyl), a
Schedule II drug controlled substance, in violation of Title 21, United States Code, Sections
841(a)(1) and 841(b)(1)(A); all in violation of Title 21, United States Code, Section 846.

COUNT 2
(Felon in Possession of a Firearm)

On or about May 19, 2017, in the Eastern District of Louisiana, the defendant, PAUL
THOMAS, a/k/a “Paul Smith,” knowing he had previously been convicted of a crime punishable
by imprisonment for a term exceeding one year, to wit: a conviction on March 25, 2009, in case
number 477-182 in the Criminal District Court for Orleans Parish, State of Louisiana, for
attempted possession with the intent to distribute cocaine, in violation of La. R.S. 40:967(B)(1)
and La. R.S. 40:979 under the alias Paul Smith, did knowingly possess firearms, to wit: a Glock
27, .40 caliber semi-automatic pistol bearing serial number BCTDO19 and an American Tactical,
.223 caliber AR-style semi-automatic pistol bearing serial number NS049906, and the firearms
were in and affecting commerce, in violation of Title 18, United States Code, Sections 922(g)(1)
and 924(a)(2).

COUNT 3
(Possession with the Intent to Distribute Fentanyl)

On or about August 29, 2019, in the Eastern District of Louisiana, the defendant,
GERARD BROWN, a/k/a “Twin,” did knowingly and intentionally possess with the intent to

distribute forty (40) grams or more of a mixture or substance containing a detectable amount of N-
phenyl-N propanamide (fentanyl), a Schedule II drug controlled substance, in violation of Title
21, United States Code, Sections 841(a)(1)} and 841(b)(1)(B).

COUNT 4
(Felon in Possession of a Firearm)

On or about August 29, 2019, in the Eastern District of Louisiana, the defendant,
GERARD BROWN, a/k/a “Twin,” knowing he had previously been convicted of a crime
punishable by imprisonment for a term exceeding one year, to wit: a conviction on July 11, 2013,
in case number 12-5883 in the Twenty Fourth Judicial District Court, Parish of Jefferson, State of
Louisiana, for four counts of possession of a firearm while in possession of a controlled dangerous
substance, in violation of La. R.S. 14:95.E, did knowingly possess firearms, to wit: a Glock, 30
Gen4, .45 caliber semi-automatic pistol bearing serial number BFC W284, a Romarm/Cugir, Micro
Draco, 7.62 x 39mm caliber semi-automatic pistol bearing serial number PMD-05333-18 RO, and
a Kel Tec, PLR-16, 5.56mm caliber semi-automatic pistol bearing serial number PCJ41, and the
firearms were in and affecting commerce, in violation of Title 18, United States Code, Sections
922(g)(1) and 924(a)(2).

COUNT 5
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

On or about August 29, 2019, in the Eastern District of Louisiana, the defendant,
GERARD BROWN, a/k/a “Twin,” did knowingly and intentionally possess firearms in
furtherance of a drug trafficking crime for which he may be prosecuted in a court of the United
States, to wit: possession with the intent to distribute fentanyl, as set forth in Count 3, which is

incorporated herein; all in violation of Title 18, United States Code, Section 924(c)(1)(A).
NOTICE OF FORFEITURE

1. The allegations of Counts | through 5 are realleged and incorporated by reference
as though set forth fully herein for the purpose of alleging forfeiture to the United States.

2: As a result of the offenses alleged in Counts 1 and 3, the defendants, GERARD
BROWN, a/k/a “Twin,” PAUL THOMAS, a/k/a “Paul Smith,” WAYNE BROWN, a/k/a
“Bop,” JAMAR ARMSTRONG, a/k/a “Mal,” and EDGARDO RUIZ, a/k/a “G,” shall forfeit
to the United States pursuant to Title 21, United States Code, Section 853, any property
constituting or derived from any proceeds obtained directly or indirectly as the result of said
offenses, and any property used or intended to be used in any manner or part to commit or to
facilitate the commission of said offenses, including but not limited to any firearm or ammunition
described above and the following:

$26,070 U.S. currency;
2018 Acura TLX, bearing VIN 19UUB2F64JA001247;
2013 Infinity JX35, bearing VIN 5N1ALOMN5DC318933.

3, As aresult of the offenses alleged in Counts | through 5, the defendants, GERARD
BROWN, a/k/a “Twin,” PAUL THOMAS, a/k/a “Paul Smith,” WAYNE BROWN, a/k/a
“Bop,” JAMAR ARMSTRONG, a/k/a “Mal,” and EDGARDO RUIZ, a/k/a “G,” shall forfeit
to the United States pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28,
United States Code, Section 2461(c), any firearm or ammunition involved in or used in the
commission of said offenses, including but not limited to any firearm or ammunition described
above.

4. If any of the above-described property, as a result of any act or omission of the

defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be subdivided
without difficulty;

the United States shall seek a money judgment and, pursuant to Title 21, United States Code,

Section 853(p), forfeiture of any other property of the defendants up to the value of said property.

A TRUE BILL:

(FOREPERSON

PETER G. STRASSER

ae

 

DAVID HALLER -
Assistant United States Attorney

New Orleans, Louisiana
September 12, 2019
FORM OBD-34

No.

 

 

UNITED STATES DISTRICT COURT
Eastern District of Louisiana
Criminal Division

 

THE UNITED STATES OF AMERICA

vs.

GERARD BROWN, a/k/a “Twin
PAUL THOMAS, a/k/a “Paul Smith”
WAYNE BROWN, a/k/a “Bop”
JAMAR ARMSTRONG, a/k/a “Mal”
EDGARDO RUIZ, a/k/a “G”

 
 

INDICTMENT FOR VIOLATIONS OF THE FEDERAL
CONTROLLED SUBSTANCES ACT AND THE
FEDERAL GUN CONTROL ACT

 

VIOLATIONS: 21 U.S.C. § 841(a)(1)
24 U.S.C. § 841(b)(1)(A)
21 U.S.C. § 846
18 U.S.C. § 922(g)
18 U.S.C. § 924(a)(2)
21 U.S.C. § 841(b)(1)(B)

 

Foreperson

 

Filedin opencourtthis__§ dayof ___
A.D. 2019.

 

 

DAVID HALLER
Assistant United States Attorney
